UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

April 18, 2017

Ruthie-Marie Beckwith, Ph.D.
Executive Director
TASH
2013 H Street, NW, 4th Floor
Washington DC 20006
Dear Dr. Beckwith:
Thank you for your letter of February 16, 2017 in which you raised a number of concerns about
the 84.325K grant priority: Interdisciplinary Preparation in Special Education, Early
Intervention, and Related Services for Personnel Serving Children with Disabilities Who Have
High-Intensity Needs.
I would first acknowledge that we greatly appreciate your support for the Office of Special
Education Programs (OSEP) emphasizing an interdisciplinary approach. We believe that this
approach reflects the reality of how services are, or should be, delivered to children with
disabilities in school/educational settings.
Your first concern was related to OSEP’s definition of “high-intensity needs.” 1 OSEP has been using
the concept of high-intensity needs for three years in the 84.325K competition (“personnel to serve
school-age children with low incidence disabilities, including those with persistent and severe
learning or behavioral problems that need the most intensive individualized supports”). Addressing
high-intensity needs represented a shift in our interpretation of low incidence from one that focuses
on disability labels to one that focuses on the intensity of individual service and support needs.
Our interpretation builds on the statutory definition and is consistent with the focus of the
Individuals with Disabilities Education Act (IDEA) on meeting the individual needs of children
with disabilities and builds on the following definition of “low incidence disability” in IDEA
section 663(c)(3):
(A) a visual or hearing impairment, or simultaneous visual and hearing impairments;

1

The term “high-intensity needs’’ refers to a complex array of disabilities (e.g., multiple disabilities, significant
cognitive disabilities, significant physical disabilities, significant sensory disabilities, significant autism, significant
emotional disabilities, significant learning disabilities, including dyslexia) or needs of children with these disabilities
requiring intensive, individualized intervention(s) (i.e., that are specifically designed to address persistent learning or
behavior difficulties, implemented with greater frequency and for an extended duration than is commonly available
in a typical classroom or early intervention setting, or which requires personnel to have knowledge and skills in
identifying and implementing multiple interventions supported by evidence).
400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competiveness by
fostering educational excellence and ensuring equal access.

(B) a significant cognitive impairment; 2 or
(C) any impairment for which a small number of personnel with highly specialized skills
and knowledge are needed in order for children with that impairment to receive early
intervention services or a free appropriate public education.
We believe that there is a group of children in every disability category whose needs are so
unique that they require intensive, individualized interventions that are specifically designed to
address persistent learning or behavior difficulties that affect learning. These interventions and
services provided under IDEA are implemented with greater frequency and duration than the
interventions and services received by children with less significant disabilities. In many
circumstances, the needs of these children may not be met due to a lack of trained personnel.
I also appreciate your concern that the broadening of the definition “will reduce the amount of
funding for children and youth with low incidence disabilities immensely.” OSEP continues to
make significant investments in the preparation of personnel trained in low incidence through
our Sensory Doctoral Training Consortia. These consortia have focused on the preparation of
doctoral scholars in the areas of visual impairment and blindness, deaf-blindness, and deafness
and hard of hearing. The vast majority of these doctoral graduates are employed as faculty who
are preparing hundreds of direct service personnel to serve children with these low incidence
disabilities. In addition, OSEP invests in excess of $11.5 million annually in technical assistance
for deaf-blind children and their families and $4 million annually in technical assistance for deaf
and hard of hearing secondary and postsecondary students.
Lastly, you also expressed concern that the wording of the definition “suggests that there are
children who cannot be included in general education settings and invites teacher preparation
programs that do not stress integrated service delivery models.” Our intent, when we included
the phrase “implemented with greater frequency and for an extended duration that is not
commonly available in a typical classroom or early intervention setting,” was to emphasize to
potential applicants that preparation programs must focus on children with very significant and
challenging disabilities. OSEP remains committed to serving children in the least restrictive
environment that meets their individual needs. This is evidenced by the specific language of
paragraph (a)(2)(iii) of the priority that the project must:
Identify the competencies that personnel need to support inclusion of children
with disabilities in the least restrictive and natural environments to the maximum
extent appropriate by intentionally promoting participation in learning and social
activities to foster development, learning, academic achievement, friendships with
peers, and sense of belonging.

2

A similar term—students with the most significant cognitive disabilities—is used in the Elementary and Secondary
Education Act of 1965, as amended by the Every Student Succeeds Act. Although not defined in the statute or
regulations, it has not been interpreted to mean a particular disability category, e.g., intellectual disability.

2

Thank you for your commitment to meeting the individual needs of children with the most
significant disabilities. Per your request, I would be happy to meet with you to discuss your
concerns. Please contact my assistant, Charlotte Stein, at 202-245-6210 or
Charlotte.Stein@ed.gov.
Sincerely,
/s/
Ruth E. Ryder
Acting Director
Office of Special Education Programs

3

